PER CURIAM.
Affirmed. As in our opinion in L.B.G. Properties v. Chisholm Realty Co., 522 So.2d 513, (Fla. 4th DCA 1988), we believe the appellant is essentially seeking relief that should have been addressed in a motion for rehearing or an appeal from the final judgment entered in this cause, neither of which were pursued. In the face of those admitted failures, and upon consideration of the record before us, we cannot say that the trial court abused its discretion in denying appellant’s motion to set aside the judicial sale conducted pursuant to the final judgment.
DOWNEY, ANSTEAD and DELL, JJ., concur.